— In (1) a proceeding pursuant to CPLR article 78 to compel the respondents Michael Weil and the New York City Employees’ Retirement System to pay the petitioner his pension benefits and to prohibit the respondents James B. Meehan, David Gunn, and the New York City Transit Authority from interfering with payment of those benefits, and (2) a proceeding pursuant to CPLR article 78 to review a determination of the respondents New York City Transit Authority, Daniel Gutman, and George Buckley, which dismissed the petitioner from his position as a New York City Transit Police officer, the petitioner appeals from a judgment of the Supreme Court, Kings County (Hutcherson, J.), dated February 11, 1987, which denied both petitions in their entirety.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, it was not necessary for the respondent New York City Transit Authority to reinstate him on the payroll before holding a hearing to reconsider what penalty to impose (cf., Matter of Brooklyn Audit Co. v Department of Taxation & Fin., 275 NY 284; Matter of Flood v Monaghan, 201 Misc 560).
We have considered the petitioner’s remaining contentions and find them to be without merit. Lawrence, J. P., Sullivan, Harwood and Balletta, JJ., concur.